IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MICHAEL HARON,                            : No. 129 MM 2018
                                          :
                    Appellee              :
                                          :
                                          :
             v.                           :
                                          :
                                          :
PENNSYLVANIA STATE POLICE,                :
                                          :
                    Appellant             :


                                      ORDER



PER CURIAM

      AND NOW, this 28th day of August 2018, Appellee, Michael Haron’s Application

for Award of Attorneys’ Fees is DENIED.